Citation Nr: 1226498	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-18 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Bell's palsy, to include secondary to the service-connected posttraumatic stress disorder (PTSD) and cerebral concussion, non-symptomatic.

2.  Entitlement to a higher initial evaluation in excess of 30 percent for PTSD prior to August 26, 2008, and an evaluation in excess of 70 percent beginning August 26, 2008.   

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and two witnesses


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1943 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007, January 2009, and August 2009 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

During the course of the appeal, in a September 2008 rating decision, the RO increased the evaluation of PTSD from 30 percent to 70 percent effective on August 28, 2008.  Because a disability rating higher than 70 percent is available for PTSD, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Likewise, the Veteran raised a claim of entitlement to a TDIU in February 2009.  The Veteran raised this TDIU claim during the pendency of his appeal for a claim for a higher initial disability rating for PTSD.  The RO denied the TDIU claim in the August 2009 rating decision on appeal.  The Veteran did not then file a notice of disagreement (NOD) disagreeing with the RO's denial.  Nonetheless, the claim for a TDIU remains in appellate status as a component of his appeal of the initial rating assigned for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Veteran testified in hearings before a RO Decision Review Officer (DRO) in January 2007 and November 2011.  He then testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in April 2012.  A transcript of each hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of (1) entitlement to service connection for Bell's palsy; (2) entitlement to a higher initial evaluation for PTSD; and (3) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected disabilities render him so helpless as to be in need of regular aid and attendance of another person, including attendance with travel and with activities of daily living, such as bathing, toileting, and dressing, which involves regular assistance against dangers in his daily environment.


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(b) (2010).

As directed by 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid (not to include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment. 

"Bedridden," which is a proper basis for the determination, is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not sufficient that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure.  Id.

All of the disabling conditions enumerated above do not have to be found to exist before a favorable rating may be made.  Rather, the particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  The evidence need only establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a); 

Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's conditions are such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present").

Special monthly compensation at the housebound rate is payable where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service- connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A total disability rating based on individual unemployability (TDIU) satisfies the total (100 percent) rating requirement if the TDIU evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more.  See Bradley v Peake, 22 Vet App 280, (2008). 

A total disability rating based on individual unemployability (TDIU) satisfies the total (100 percent) rating requirement if the TDIU evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more.  See Guerra v. Shinseki, 642 F.3d 1046, 1049 (Fed. Cir. 2011); Bradley v Peake, 22 Vet. App. 280, 292-93 (2008); Buie v. Shinseki, 24 Vet. App. 242, 249-251. (2010).

The second requirement is met when a veteran is substantially confined as a result of his or her service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In the present case, the Board finds by resolving all reasonable doubt in the Veteran's favor that the evidence of record is at least in a state of relative equipoise in demonstrating that the Veteran meets the criteria for an award of SMC based on the need for aid and attendance throughout the period of appellate review beginning from his February 2009 claim. 

In particular, a September 2008 VA social work note reveals that the Veteran began living in a non-VA assisted living facility on September 11, 2008, which was immediately prior to when he filed the instant claim in February 2009.  

This September 2008 VA record establishes that the Veteran is in need of the regular aid and attendance of another person.  The remaining question is whether this need is due to his service-connected disabilities alone.  The evidence is in conflict on this question.  

For sake of reference, the Board notes that the Veteran's service-connected disabilities presently consist of (1) PTSD; (2) fracture of left wrist, with traumatic arthritis; and (3) cerebral concussion, non-symptomatic.

The pertinent evidence includes a June 2008 VA orthopedic consultation reflecting the Veteran's complaints of having difficulty cooking and dressing himself, particularly buttons, due to weakness in his bilateral hands related to carpal tunnel syndrome, which, the Board notes, is not a service-connected disability.  

An August 2008 VA PTSD examination also reflects similar functional limitations related to orthopedic problems.  

Then, a VA examiner in April 2009 expressly found that the Veteran's functional limitations were predominantly from his nonservice-connected disabilities involving the cervical spine, bilateral knees, and a cerebrovascular accident (CVA or stroke).  

A different VA examiner in April 2009 noted that the Veteran functioned well despite fatigue, chronic sleep disturbance, and intermittent headaches. 

This evidence indicates that it is the Veteran's nonservice-connected disabilities that cause him to be in need of the regular need for aid and attendance of another.

Yet, a June 2009 VA traumatic brain injury (TBI) examination notes that the Veteran had headaches that could be debilitating depending on their severity, and he had vertigo that could make him unstable and possibly fall.  

A July 2009 VA ear disease examination also shows an assessment of staggering gait resulting in significant difficulties in performing activities of daily living (ADLs), and that he had dizziness secondary to his TBI.

More directly, the evidentiary record before the Board includes a February 2009 aid and attendance statement from the Veteran's VA physician, who noted that he had PTSD, TBI, and a CVA, and was in need of aid and attendance of someone else in ordinary activities of daily living.  The VA physician explained that the Veteran resided at an assisted living facility, and would leave four times per week for medical appointments, church activities, eating out and haircuts using the facility's transportation; he required a walker for locomotion; was restricted in neck movements due to history of spinal stenosis; was unable to perform fine movements with bilateral hands due to carpal tunnel syndrome; needed assistance with shaving, dressing; was able to grip; had a chronic gait instability with frequent falls with ambulation with walking; had chronic knee problems with limited activities; and had chronic drooling from right facial palsy; and is physically and mentally able to protect himself from everyday hazards.  

That same month, February 2009, the Veteran's assisted living facility submitted a statement detailing that the Veteran required assistance and a residence due to PTSD and TBI.  

An October 2011 VA treatment note also documents the Veteran's need of assistance of another person with a high risk for falls; a need for supervision with bathing; inability to do snaps or buttons on shirts; needing a long time to dress, which tired him; and sometimes requiring brief periods of rest or oxygen.  Also, he needed total assistance with meal preparation, ordinary housework, phone, shopping, and transport.  

A VA psychiatric evaluation from the next month, November 2011, also reflects that the Veteran needed some assistance with bathing, dressing, and grooming.  

More recently,  the Veteran underwent a VA disability benefits questionnaire (DBQ) examination in January 2012.  That VA examiner determined that the Veteran's PTSD symptoms included an intermittent inability to perform ADLs, including maintenance of minimal personal hygiene.  

The Veteran himself testified at his November 2011 DRO hearing describing, for instance, that he was at risk of falling in the shower, so he had to communicate with the assisted living facility's staff to before and after his shower to ensure that he had not fallen.  Hr'g Tr. 19-20.  Most recently, the Veteran testified at his April 2012 Board hearing that he had falls due to decreased memory, which is related to PTSD, and that he had home health care provided by VA and could not button his shirt, cook, wash clothes or was dishes.  Hr'g Tr. 4, 17, 20.  

This evidence is not unequivocal.  Nonetheless, the Board finds that the evidentiary record is at least in a state of relative equipoise, after resolving all reasonable doubt in the Veteran's favor, in showing that he has a need for aid and attendance due to his service-connected disabilities alone.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350; 3.352.  Accordingly, the appeal is allowed.  

As a final matter, the Board notes that the award of SMC at the aid and attendance rate represents the greater benefit than the housebound benefit.  See 38 U.S.C.A. § 1114(l), (s).  Consequently, the grant of SMC at the aid and attendance rate renders the question of entitlement to SMC on account of being housebound moot.  See, e.g., AB, 6 Vet. App. at 38.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  


ORDER

Entitlement to special monthly compensation on account of the need for regular aid and attendance of another person is granted.


REMAND

After careful consideration, the Board finds that remanded for further action  is necessary on (1) the claim of service connection for Bell's palsy, (2) the appeal for a higher initial rating for PTSD, and (3) the claim of entitlement to a TDIU.  

Specifically, regarding the claim of service connection for Bell's palsy, the Veteran has presented alternative theories of entitlement in support of the claim.  Initially, he contends that the disorder is a direct result of head trauma he suffered during service in World War II, particularly involving a motorcycle accident.  38 C.F.R. §§ 3.303, 3.304.  Alternatively, he contends that his Bell's palsy has been caused or aggravated by his service-connected disabilities, particularly the cerebral concussion, non-symptomatic (also characterized as a traumatic brain injury (TBI), and PTSD.  38 C.F.R. § 3.310 (as amended effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006)).  

The evidence of record supporting these alternative theories of entitlement includes VA treatment records beginning in September 2008 showing complaints of drooling from the mouth for one month.  On follow-up in October 2008, the assessment was that this was suspected to be Bell's palsy with a distribution mainly involving right cranial nerves 5 and 7.  Then, a January 2012 VA examination shows complaints of a head injury during service related to paralysis, drooling, and numbness.  The Veteran himself indicated at his April 2012 Board hearing that his symptoms are made worse during periods of increased stress related to PTSD.  

This evidence shows (1) competent evidence of a current disability; (2) an event, injury, or disease during in service; (4) two pertinent service-connected disabilities; and (3) an indication that the Bell's palsy may be associated with the injury during service and/or with the service-connected TBI and PTSD disabilities.  Since the record otherwise lacks sufficient competent evidence upon which the Board can make a decision, remand for a VA examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Regarding the claimed PTSD and TDIU, remand is likewise necessary to afford the Veteran a new VA examination.  The claims file shows that he last underwent a VA examination in January 2012 to address the severity of his PTSD.  This examination, however, does not adequately address whether the Veteran's PTSD, when considered in combination with his remaining service-connected disabilities (also involving fracture of left wrist, with traumatic arthritis, and cerebral concussion, non-symptomatic), renders him unable to secure or follow a substantial gainful occupation.  

Therefore, the Board must remand this claim to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities, to particularly include the impact of those disabilities on his ability to gain and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's claim for a higher initial evaluation for PTSD would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file, including the outstanding VA treatment records since November 2011.

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

2.  After completing the requested development in paragraphs 1 above, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed Bell's palsy.

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 
  
Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically address each of the following questions:

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that Bell's palsy had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service, to particularly include the Veteran's confirmed traumatic brain injury?  For purposes of making this determination, the examiner is asked to assume that the Veteran suffered a traumatic brain injury during service.  

(b) Without regard to the answer to question (a), the examiner is asked to address whether it is at least as likely as not either (i) that a Bell's palsy is proximately due to, the result of, or caused by his service-connected disabilities, or, in the alternative, (ii) whether it is at least as likely as not that Bell's palsy has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected disabilities.  It is imperative that the examiner provide a clear and separate response addressing these two distinct questions regarding both (i) causation and (ii) aggravation.  If the examiner determines that Bell's palsy has been aggravated by a service-connected disability(ies), the examiner is asked to specify, to the extent possible, the baseline level of disability of Bell's palsy prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions regarding the onset, continuity, and relationships of his symptomatology.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

3.  Next, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and severity of all current residuals of the service-connected PTSD and to determine whether his service-connected disabilities alone preclude him from securing or following substantially gainful employment.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the examination results and record review, the examiner(s) is asked to provide an assessment of the current nature and severity of the Veteran's service-connected PTSD.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.  

The examiner(s) is also asked to opine as to whether the service-connected disability picture alone (i.e., without regard to the Veteran's nonservice-connected disabilities or the Veteran's age) are productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment consistent with his educational background and occupational history.

To the extent the Veteran is scheduled for multiple VA examinations, the Board requests that each examiner take into account all of the Veteran's service-connected disabilities cumulatively when rendering an opinion as to unemployability.

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the all relevant post-service medical records, and the Veteran's lay assertions, as indicated.  

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond..

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


